Citation Nr: 1536890	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  14-19 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus type 

2.  Entitlement to an initial rating in excess of 10 percent for bilateral tinnitus.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for skin cancer.

5.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1946 to November 1973.

This appeal is before the Board of Veterans' Appeals (Board) from a December 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an initial rating in excess of 20 percent for diabetes mellitus type II; an initial rating in excess of 10 percent for bilateral tinnitus; and service connection for hypertension and skin cancer are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The evidence of record shows that the Veteran has bilateral hearing loss that was incurred in or as a result of active duty service.


CONCLUSION OF LAW

The Veteran's bilateral hearing loss is related to in-service noise exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), 3.385 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In this case, required notice was provided in a March 2007 letter.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA treatment records have been obtained.  Also, the Veteran was provided VA examinations in September 2007, October 2007, March 2013, and July 2014.

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

In addition, for certain chronic diseases, such as organic diseases of the nervous system which includes sensorineural hearing loss, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  When a chronic disease is not shown within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

With respect to hearing loss, impaired hearing will be considered to be a disability under the laws administered by VA when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The Court has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The auditory thresholds set forth in 38 C.F.R. § 3.385 establish when hearing loss is severe enough to be service connected.  Id. at 159.

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

As an initial matter, the Board finds that the Veteran is competent to describe the nature and extent of his in-service noise exposure.  See C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  The Veteran contends that he developed bilateral hearing loss as a result of noise exposure while serving on carriers, destroyers, and other ships.  His DD Form 214 for the enlistment period from September 1971 to November 1973 reflects that his military occupational specialty during that period was as a mess steward and mess manager.  He asserted in a February 2012 statement that he was stationed on board a destroyer for at least nine months where he was exposed to loud hazardous noises during exercises; in his July 2013 Notice of Disagreement that he served with a destroyer, carrier, and several communication ships where he was assigned as a gunner for training purposes; and in his May 2014 Form 9 that he was on board a destroyer for six months where he was exposed to daily noise hazard conditions during rigorous training.

Service treatment records reflect that the Veteran complained about hearing loss during service.  A September 1969 medical report reflects a complaint of hearing loss in his right ear.  See VBMS, STR-medical entry 5/22/07, STR dated 9/19/69, p.39.  Medical reports from October 1969 and August 1970 reflect complaints of ear pain or other medical issues in the context of other disorders, such as headaches and sinus problems.  See VBMS, STR-medical entry 5/22/07, STR dated 10/3/69, p. 39; STR dated 8/26/70, p. 84.  Service treatment records from June and July 1971 state that the Veteran had a small perforation in his right ear drum, which was reported to have healed per an August 1971 service treatment record.  See VBMS, STR-medical entry 5/22/07, STR 6/2/71, p. 88; STR dated 7/7/71, p. 48; STR dated 8/4/71, p. 49.

A September 1971 audiologic examination report reflects that the Veteran was diagnosed with conductive hearing loss in his right ear.  See VBMS, STR-medical entry 5/22/07, STR dated 9/9/71, p. 5-6, 10.  During this examination, the Veteran reported difficulty hearing in his right ear.  The examiner noted that the first audiologic examination results showed conductive hearing loss, although a second test showed improvement in hearing.  Physical examination of the tympanic membrane in the right ear showed that it was retracted, although it did not appear acutely inflamed and there was no middle ear fluid.  The examiner was uncertain as to etiology.

A November 1973 examination report, prior to transfer to fleet reserves, noted that the Veteran's ears in general were normal.  See VBMS, STR-Medical entry 5/22/07, STR dated 11/12/73, p. 2.  No audiological examination was performed at that time.
An April 1998 VA treatment record reflects that the Veteran was diagnosed with moderate conductive hearing loss in his right ear at the frequencies of 500 and 1000 Hz, although the examiner noted abnormal readings at the frequencies of 250 and 500 Hz on the chart.  See VBMS, Medical Treatment Record - Government Facility entry 2/9/07, VA Treatment Record dated 4/10/98, p. 69.

A January 2007 VA treatment record refers to a diagnosis of myringitis bullous.  See VBMS, Medical Treatment Record - Government Facility entry 3/2/12, VA Treatment Record dated 1/25/07, p. 34.  However, an October 2007 VA examination for ear disease referred to the January 2007 diagnosis of myringitis bullous but stated it was resolved and did not provide a current diagnosis of the same.  See VBMS, VA Examination entry 10/31/07, VA Examination dated 10/31/07, p. 6-7.

Additionally, an August 2008 VA treatment record refers to a diagnosis of presbycusis.  See VBMS, Medical Treatment Record - Government Facility entry 3/2/12, VA Treatment Record dated 8/21/08, p. 75.

A September 2007 VA examination report reflects that the Veteran was diagnosed with bilateral sensorineural hearing loss and had a disability for VA purposes.  See 38 C.F.R. 3.385; see Hensley at 159.  Upon objective evaluation, the results of the puretone testing revealed as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
65
55
50
45
45
LEFT
35
30
40
40
35

Speech recognition ability was 82 percent in the right ear, and 88 percent in the left ear.  The examiner noted that his tympanograms were abnormal in both ears although there was no significant air-bone gap bilaterally, which is consistent with sensorineural hearing loss.  The examiner also reviewed the Veteran's claims file and noted that June and October 1969 service treatment records appeared to indicate normal bilateral hearing, although a September 1971 service treatment record stated that the Veteran had conductive loss on the first audiogram.  The Veteran also reported at this examination a significant history of noise exposure and acoustic trauma while in service.  He also reported recurrent bilateral tinnitus, although he could not recall when the tinnitus began.  Since separation, he stated he had not been exposed to significant occupational or recreational noise.  No medical opinion regarding the cause or relation to service was made by the examiner.

At a March 2013 VA examination, the Veteran was again diagnosed with bilateral sensorineural hearing loss.  Upon objective evaluation, the results of the puretone testing revealed as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
80
65
60
65
70
LEFT
50
50
50
55
50

Speech recognition ability was 84 percent in the right ear, and 76 percent in the left ear.  The examiner referred to the September 1971 audiogram and stated that it indicated normal hearing for the left ear.  Regarding the right ear, the examiner determined that there was no connection between the September 1971 audiogram and the September 2007 audiogram.  He noted that the 1971 audiogram indicated significant air-bone gap, which is consistent with conductive hearing loss, although the 2007 audiogram did not indicate significant air-bone gap, which is consistent with sensorineural hearing loss.  He also noted that conductive hearing loss is usually not permanent or chronic, while sensorineural hearing loss is frequently chronic and permanent.  The Veteran also reported recurrent tinnitus that began around 1952 when he was in service.  The report does not provide any discussion regarding the Veteran's in-service noise exposure or recreational or occupational noise exposure post-service.  The examiner opined that most likely the Veteran had normal hearing bilaterally at separation from service.  Therefore, the examiner determined that the Veteran's current bilateral hearing loss was not at least as likely as not caused by or a result of an event in military service.

In January 2014, a Navy physician completed an Ear conditions (Including Vestibular and Infectious Conditions) Disability Benefits Questionnaire (DBQ), which diagnosed the Veteran with bilateral sensorineural hearing loss.  The Veteran had reported that he had significant noise exposure while serving in active duty and now had moderate hearing loss on the left and significant mixed hearing loss on the right.  For the physical examination, the physician noted that everything was normal although the right tympanic membrane was slightly retracted.  Nothing was reported regarding the Veteran's recreational or occupational noise exposure, and the physician provided no medical opinion.  The examiner referred to the July 2013 audiogram and diagnosis but does not appear to have performed his own objective evaluation regarding the Veteran's bilateral hearing loss.

At a July 2014 VA examination, the Veteran was diagnosed with mixed hearing loss in his right ear and sensorineural hearing loss in his left ear.  Upon objective evaluation, the results of the puretone testing revealed as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
80
75
65
65
70
LEFT
50
40
45
50
50

Speech recognition ability was 80 percent in the right ear, and 90 percent in the left ear.  Regarding his left ear, the examiner noted that the Veteran had normal hearing 25 years after separation from military service based upon the April 1998 audiogram.  Regarding the right ear, the examiner noted that in the April 1998 audiogram, the Veteran showed a moderate loss of hearing at 250 and 500 Hertz although he had normal hearing at the upper frequencies.  The examiner then explained that hearing loss from noise exposure typically starts at the higher frequencies of 3000 and 4000 Hz and thus would not show an audiogram with hearing loss at only 250 and 500 Hz.  The examiner also stated that acoustic trauma typically causes sensorineural hearing loss, not conductive hearing loss.  Additionally, the examiner stated that intense impulse noise blast can cause tympanic membrane perforations and result in conductive hearing loss.  However, no perforations were reported or seen in April 1998 or April 2014.  Therefore, the examiner concluded that there was no nexus between the Veteran's current bilateral hearing loss and military service and determined that it was less likely as not that the Veteran's bilateral hearing loss was caused by military service, specifically by in-service acoustic trauma.
Based upon the evidence of record in conjunction with the applicable laws and regulations, the Board finds the evidence for and against the Veteran's service connection claim is at least in relative equipoise.  As such, the Board finds that the Veteran's bilateral hearing loss is etiologically related to his in-service noise exposure.

The Veteran has a current diagnosis of mixed hearing loss in his right ear and sensorineural hearing loss in his left ear.  See VBMS, C&P Exam entry 8/11/14, VA Examination dated 7/28/14, p. 4.

The Board acknowledges the Veteran's contention that he was exposed to hazardous noise while in service.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  As such, the Veteran is competent to establish that he experienced noise exposure while serving on destroyers, carriers, and other ships while in service.  As there is no evidence to the contrary in the record, the Board finds that the Veteran's contentions that he experienced some level of noise exposure while in service to be credible.

Although the March 2013 and July 2014 VA examiners offered negative opinions as to whether the Veteran's bilateral hearing loss was caused by noise exposure, they failed to address certain evidence and consider such evidence in developing a medical opinion.  The March 2013 VA examiner opined that there was no connection between the September 1971 audiogram diagnosing the Veteran with conductive hearing loss and the September 2007 audiogram diagnosing the Veteran with bilateral sensorineural hearing loss; however, he did not provide a complete rationale.  While the March 2013 VA examiner made general statements regarding the chronicity of conductive hearing loss, he did not specifically address the Veteran's diagnoses and how the Veteran's in-service diagnosis for conductive hearing loss was not related to his current sensorineural hearing loss.  Furthermore, the VA examination report did not include any discussion regarding the Veteran's in-service noise exposure.  The July 2014 VA examiner also provided an opinion that there was no nexus between the Veteran's current bilateral hearing loss and military service, including in-service acoustic trauma.  However, the July 2014 examiner relied on general statements that acoustic trauma typically causes sensorineural hearing loss and failed to address whether it could cause conductive hearing loss or whether his current sensorineural hearing loss could be the result of in-service noise exposure.  Additionally, the examiner highlighted the absence of eardrum perforations in 1998 and 2014 but failed to note the perforation in 1971.  Therefore, as the March 2013 and July 2014 VA examiners did not provide a complete rationale and failed to address all of the relevant evidence, the Board affords the VA examiners' opinions on etiology little probative weight.

As such, the Veteran has still offered unrebutted evidence in his statements that he has suffered from hearing loss continuously since it arose in service as a result of in-service noise exposure.  The Board therefore finds the Veteran's lay evidence credible and probative.

The Board finds that the evidence of record places the evidence, at minimum, in equipoise regarding the question of whether the Veteran has bilateral hearing loss which is related to his military service.  As such, the benefit-of-the-doubt will be conferred in the Veteran's favor, and his claim for service connection for bilateral hearing loss is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304(f)(3); Gilbert, 1 Vet. App. At 53-56.


ORDER

Service connection for bilateral hearing loss is granted.


REMAND

The RO issued a December 2007 rating decision denying entitlement to service connection for hypertension and skin cancer and denying an increased rating for diabetes mellitus type II and tinnitus.  Notice of this rating decision was sent to the Veteran in January 2008.  In December 2008, the Veteran filed a Statement in Support of Claim that clearly expressed disagreement or dissatisfaction with the December 2007 rating decision, in that the statement requested a re-evaluation of his service-connected rating for diabetes mellitus type II and tinnitus and a reopening of his claims for service connection of hypertension and skin cancer.   While the AOJ apparently considered this a new claim as it rendered a rating decision in March 2009, the Board nonetheless construes this statement to be a timely Notice of Disagreement with respect to the December 2007 rating decision as it was received within one year of the receipt of the rating decision.  See 38 C.F.R. § 20.201 (2015) (Notice of Disagreement does not require special wording); Palmer v. Nicholson, 21 Vet. App. 434, 437 (2007) ("VA has always been, and will continue to be, liberal in determining what constitutes a Notice of Disagreement") (quoting 57 Fed. Reg. 4088, 4093 (Feb. 3, 1992)).

The AOJ has not yet issued a Statement of the Case (SOC) subsequent to the Notice of Disagreement.  The issuance of the March 2009 rating decision does not abrogate the AOJ's duty is render and SOC, and failure to provide the Veteran with an SOC would be prejudicial. Therefore, the matters must be remanded for the issuance of an SOC.  See 38 C.F.R. § 19.9(c), codifying Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Furnish the Veteran a SOC for the issue of service connection for hypertension and skin cancer and for the issue of increased ratings for diabetes mellitus type II and tinnitus.  Clearly advise the Veteran and his representative of the need to file a substantive appeal following the issuance of the statement of the case if the Veteran wishes to perfect an appeal of the issues to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.


______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


